t c memo united_states tax_court nancy mcdonald petitioner v commissioner of internal revenue respondent docket no filed date p a u s citizen worked abroad in and failed to file a federal_income_tax return for r prepared and filed a substitute for return sfr for p’s year in date and in date r issued to p a statutory_notice_of_deficiency nod in date p filed a form_1040 u s individual_income_tax_return for and reported dollar_figure of income but excluded dollar_figure claiming a foreign_earned_income_exclusion feie with her return p sent r a payment of the resulting balance due and r processed the return and payment and closed the nod r subsequently audited p’s return for and issued to p a second nod which disallowed p’s claimed feie because she did not make a valid election under sec_1_911-7 income_tax regs r filed a motion for partial summary_judgment and p filed an opposition and a cross-motion for partial summary_judgment arguing that the regulation is invalid held the secretary_of_the_treasury had authority to promulgate the regulation under the specific authority granted to him under sec_911 as well as under his general authority to promulgate regulations under sec_7805 the regulation is a valid implementation of the statute see 92_tc_1204 steven l gremminger for petitioner han huang for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in the income_tax of petitioner nancy mcdonald as well as additions to tax under sec_6651 and and an accuracy-related_penalty under sec_6662 ms mcdonald timely filed a petition for redetermination of the tax additions to tax and penalties determined by the irs in its statutory_notice_of_deficiency nod her petition alleges an address in washington d c the case is before the court on a motion for partial summary unless otherwise indicated all section references are to the internal_revenue_code u s c code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar judgment filed by respondent the commissioner of the irs and an opposition and cross-motion for partial summary_judgment filed by ms mcdonald the sole issue for decision is whether ms mcdonald is entitled to the foreign_earned_income_exclusion feie under sec_911 for tax_year the commissioner argues that ms mcdonald is not entitled to the feie because she failed to make a timely election in accordance with the provisions of sec_1_911-7 income_tax regs to exclude her foreign_earned_income ms mcdonald argues that she is entitled to the feie because the regulation upon which the commissioner’s contention is based is inconsistent with sec_911 and is therefore invalid thus we must decide whether sec_1 a which establishes periods for making the feie election is valid we will grant the commissioner’s motion for partial summary_judgment and deny ms mcdonald’s motion for partial summary_judgment background the facts set forth below are based on the pleadings and other pertinent materials in the record rule b we leave for later proceedings the remaining issues in this case ie the additions to tax under sec_6651 and and the accuracy-related_penalty under sec_6662 ms mcdonald a u s citizen left the united_states in date to work overseas her form_1040 u s individual_income_tax_return for that year was due on date ms mcdonald did not request an extension of time to file her return and did not timely file it the irs evidently received from ms mcdonald’s employer information about her wages and in date the irs prepared and filed for ms mcdonald a substitute for return sfr for pursuant to sec_6020 on date the irs issued to ms mcdonald an nod for based on the sfr the nod determined a deficiency of dollar_figure in tax and additions to tax under sec_6651 and and ms mcdonald did not file a petition in the tax_court challenging that nod rather on date ms mcdonald filed her form_1040 for the form_1040 reported income of dollar_figure but ms mcdonald attached thereto a form_2555 foreign_earned_income and claimed thereon an feie and excluded dollar_figure from her total income with her return ms mcdonald sent the irs a payment of dollar_figure the balance due reported on her return the irs processed ms mcdonald’s return and payment and closed the first nod in date on date the irs assessed the tax_liability reported on ms mcdonald’s form_1040 for subsequently the irs selected ms mcdonald’s return for audit as a result of the audit on date the irs issued ms mcdonald a second nod upon which this case is based because ms mcdonald had not filed suit after the first nod sec_6212 did not bar the issuance of the second nod the second nod disallowed ms mcdonald’s claimed feie because she i did not make a valid election and file form_2555 with a timely filed return ii did not elect to exclude the foreign_income on a previous return and iii did not otherwise comply with the procedural rules to make a valid election to exclude the foreign_income under sec_1_911-7 i summary_judgment standard discussion where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 a motion for partial summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir a partial summary adjudication is appropriate if some but not all issues in the case are disposed of summarily see rule b 111_tc_315 the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 both parties have moved for partial summary_judgment and since we will grant the commissioner’s motion for partial summary_judgment we draw all inferences in favor of ms mcdonald as non-movant see infra note ii electing the foreign_earned_income_exclusion a statutory requirements for the feie the sole issue to be decided is whether ms mcdonald is entitled to the feie sec_911 provides that a qualified_individual may elect to exclude from gross_income the foreign_earned_income of such individual to qualify for the feie the taxpayer must satisfy a three-part test the taxpayer must be a u s citizen who is a bona_fide_resident of a foreign_country for an entire taxable_year or physically present in a foreign_country during at least days out of a 12-month_period sec_911 the taxpayer must have earned_income from personal services rendered in a foreign_country sec_911 and the taxpayer’s tax_home for the period must be outside of the united_states sec d although a taxpayer may satisfy these three requirements the opening words of sec_911 a -- at the election of a qualified_individual --make clear that the taxpayer must also affirmatively elect to exclude the foreign_earned_income from his or her gross_income b the timing requirement of the regulation sec_911 is silent on the timing of a valid election however sec_911 gives the secretary specific authority to promulgate regulations on the making of an election by mandating that t he secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section and sec_7805 provides that any election under this title shall be made at such time and in such manner as the secretary shall prescribe emphasis added pursuant to this authority the secretary promulgated c f_r in the commissioner’s response to ms mcdonald’s motion for partial summary_judgment the commissioner asserts that there are genuine disputes of material fact concerning whether ms mcdonald satisfied this three-part test specifically the commissioner asserts that there is a material question of fact whether ms mcdonald was a qualified_individual because he asserts one cannot conclude from her documents that she was a bona_fide_resident of a foreign_country for an uninterrupted period that includes the entire taxable_year or that she was in a foreign_country for at least days out of a 12-month_period the commissioner also asserts that ms mcdonald has failed to show that her tax_home was in a foreign_country we need not resolve these factual disputes because we decide the commissioner’s partial summary_judgment motion on the legal issue of whether sec_1_911-7 is valid and ms mcdonald’s election was untimely thereunder sec_1_911-7 which establishes the timing requirements under which a valid election can be made the regulation provides four alternative timing methods by which a taxpayer may validly make the election i in general --in order to make a valid election under this paragraph a the election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending the foregoing timely filed income_tax return c with an original income_tax return that is filed within one year after the due_date of the return determined without regard to any extension of time to file this one year period does not constitute an extension of time for any purpose--it is merely a period during which a valid election may be made on a late return or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided-- the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion a taxpayer filing an income_tax return pursuant to paragraph a i d or of this section must type or legibly print the following statement at the top of the first page of the form_1040 filed pursuant to sec_1_911-7 sec_1_911-7 c deference to agency regulations to address ms mcdonald’s claim we must determine whether the timing requirement included in sec_1_911-7 is valid in reviewing the validity of regulations we defer to the agency in accordance with 467_us_837 see 562_us_44 altera corp v commissioner t c __ __ slip op pincite date in mayo found the supreme court clarified that the standard by which the validity of regulations will be measured--with regard to general authority regulations as well as specific grant of authority regulations--is the two-step standard of chevron mayo found u s pincite quoting 452_us_247 as the supreme court stated in mayo found the principles underlying chevron apply with full force in the tax context id pincite determining whether a regulation merits deference under chevron involves a two-step process we first determine whether congress has directly spoken to the precise question at issue chevron u s pincite if the answer is yes we must give effect to congressional intent id pincite in order to determine whether congress has directly spoken we employ traditional tools of statutory construction united_states v home concrete supply llc u s __ __ 132_sct_1836 quoting chevron u s pincite n if employing those tools we determine that congress has not directly spoken to the precise question at issue we proceed to the second chevron step and determine whether the agency’s chosen interpretation is a reasonable interpretation of the enacted statutory text chevron u s pincite if it is a reasonable interpretation the regulation will stand it will be ruled invalid only if it is found to be ‘arbitrary or capricious in substance or manifestly contrary to the statute ’ mayo found u s pincite quoting 541_us_232 as we have recently explained chevron step incorporates the reasoned decisionmaking standard of 463_us_29 see judulang v holder u s ___ ___ 132_sct_476 u s at ___ n s ct pincite stating that under either standard the ‘analysis would be the same because under chevron step two we ask whether an agency interpretation is arbitrary or capricious in substance ’ fn ref omitted quoting mayo found u s pincite altera corp v commissioner t c __ __ slip op pincite date iii ms mcdonald’s contentions ms mcdonald preliminarily contends that she satisfied the timing requirement of the regulation and that her failure to add to the top of the first page of her return the statement required by sec_1_911-7 does not negate her compliance alternatively ms mcdonald challenges the validity of the regulation on two bases she argues that the regulation is an invalid interpretation of the statute because the statute creates the only legal standard that she needs to satisfy and the additional timing requirement that the regulation imposes is absent from the statute next she argues that the 12-month deadline in sec_1_911-7 is arbitrary and is neither necessary or appropriate to carry out the purposes of sec_911 the gravamen of ms mcdonald’s challenge is that the regulation is invalid iv analysis a compliance with sec_1_911-7 ms mcdonald argues that had she simply included on the top of the first page of her return the statement required by subdivision i d of the regulation ie filed pursuant to sec_1_911-7 then she would have made a valid election under subdivision i d and would not owe the tax determined in the nod she seems to argue that the omission of this statement should be excused because her return preparer did not advise her to include it however this argument ignores the other requirements of subdivision i d and one of which must be complied with before subdivision i d can apply subdivision i d was unavailable to ms mcdonald because she was a not a taxpayer who owes no federal_income_tax as subdivision i d requires rather she did owe federal_income_tax after taking the exclusion into account similarly ms mcdonald could not have made a valid election under subdivision i d because it requires that the taxpayer file form_1040 with form_2555 before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion instead the irs discovered that she had failed to make a valid election before she filed her form_1040 for specifically the irs discovered that she had failed altogether to file any return--and thus discovered that she had failed to file form 2555--no later than the date on which it issued the sfr in date ie months before ms mcdonald filed her first form_1040 for in date subdivision i d does not provide a separate mechanism for making an feie election but rather is an additional requirement for a taxpayer who otherwise meets the requirements of subdivision i d or ms mcdonald did not qualify under subdivision i d or and she failed to comply with subdivision i d b the addition of a deadline chevron step ms mcdonald’s principal contention however is that the deadline in the regulation is not valid to evaluate this contention we address chevron’s first step by observing that a simple reading of the statutory text shows that in sec_911 congress did not directly address the timing question at issue the statute provides that in order to obtain the feie the taxpayer must elect it but the statute does not impose any time limit within which the taxpayer must do so thus because congress did not directly address the timing issue we must proceed to chevron’s second step to determine whether the secretary’s interpretation is reasonable it appears that ms mcdonald disagrees and would in effect halt the analysis at step her argument questions whether in sec_911 the silence about any deadline really creates a gap that can be legitimately filled by regulation ms mcdonald seems to suggest that the statute by including no deadline reflects a congressional intention that there be no deadline it is true that sec_911 makes no mention of the timing of an election but rather provides the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section including regulations providing rules not concerning the timing of an election however sec_911 is a specific instance of a principle enacted in sec_7805 which provides more generally sec_7805 manner of making elections prescribed by secretary --except to the extent otherwise provided by this title any election under this title shall be made at such time and in such manner as the secretary shall prescribe emphasis added sec_911 does not provide otherwise and did not deprive the secretary of the authority indeed the responsibility of providing the time of making an feie election therefore the general_rule of sec_7805 stands a ny election under this title shall be made at such time as the secretary shall prescribe emphasis added since we thus conclude that the statute does authorize the secretary to impose a deadline we proceed under the second step of the chevron paradigm to examine the reasonableness of the multiple deadlines that the secretary did establish in the regulation at issue here on the contrary as we have previously explained in regard to the sec_911 election various details in sec_911 show a definite congressional understanding that p rovisions establishing rules for the timing and making the sec_911 election were thus of a high order of importance for such an election see 92_tc_1204 c the reasonableness of the regulation’s deadlines chevron step ms mcdonald contends that the regulation’s specific rules for electing the feie are unreasonable and therefore invalid this court has previously addressed and rejected the same challenge to this regulation in 92_tc_1204 the court held that the alternative periods set forth in c f_r sec_1_911-7 a - c were not arbitrary or unreasonable and were within the specific authority granted to the secretary under sec_911 as7 well as the secretary’s general authority to promulgate regulations under sec_7805 see faltesek v commissioner t c pincite3 we opined that the timing requirements in the regulation were generous because they provided multiple alternative methods for making the election id pincite the faltesek case addressed an earlier version of sec_1 a i that included only subdivision i a through c the regulation was subsequently amended to include subdivision i d nonetheless we find the rationale and holding of faltesek equally applicable here because the amended regulation with new subdivision i d is even more permissive than the former version the amended regulation provides a taxpayer with an additional method for making the election if the taxpayer does not otherwise meet the requirements of subdivision i a through c thus if the pre-amendment version of the regulation was reasonable as we held in faltesek then the more permissive amended version must also be reasonable during the years at issue in faltesek the predecessor to current sec_911 was found in sec_911 in holding that the regulation was not arbitrary or unreasonable the court found it significant that the secretary responded favorably to public comment and criticism that the originally proposed periods were too narrow and did not account for the difficulties of communicating with overseas taxpayers id the treasury_department adopted final regulations that had more liberal periods than those originally proposed id far from being arbitrary these regulations reflect sensitivity on the part of the treasury to the problem presented and they can hardly be fairly characterized as unreasonable id pincite thus these regulations are certainly not arbitrary or capricious in substance mayo found u s pincite quoting 533_us_218 ms mcdonald attempts to distinguish faltesek on its facts but the factual distinctions she attempts to draw between the faltesek case and her own are immaterial the faltesek decision was based upon a legal challenge to the validity of the regulation and its holding and rationale apply with full force here additionally the regulation’s subsequent amendment adding subdivision i d further supports the rationale and holding in faltesek the addition of subdivision i d gave taxpayers seeking to make the election a fourth alternative and even less restrictive period in which to do so the inclusion of subdivision i d only bolsters our conclusion that the regulation is reasonable we hold as we did in faltesek that the secretary’s interpretation and implementation of the statute is valid because it reasonably implements congress’s specific grant of authority in sec_911 to prescribe regulations that are necessary and appropriate to carry out the purposes of the statute and congress’s general grant of authority under sec_7805 to prescribe rules for the time and manner of making elections under the code the regulation provides taxpayers with four alternative methods by which they can timely elect the feie the fact that the secretary could have chosen longer periods within which to permit the election is of no consequence because the alternative methods with four varying periods are reasonable we will therefore grant the commissioner’s motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
